DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to amendments filed on 08/12/2022.
In the application claims 1-9, and 12-19 are pending. Claims 10-11, and 20 have been canceled.
Applicant’s arguments with respect to the claims 1-9, and 12-19 were fully considered; however, the arguments are moot in view of the new matter rejections. 
Applicant’s Representative Mr. Justin Lee was contacted to provide support for the new matter rejections on 10/05/2022. Mr. Lee was able to call back the Office on 10/06/2022; however, the Representative was unable to provide the support for the claimed new matter as of the posting of this Office action on 10/08/2022.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9, and 12-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the new matter requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites, “displaying a modified UI of the AR-based remote controller different from the UI of the AR-based remote controller…displayed along with a user interface of an application which is not related to the device to be controlled.” Claim 12 similarly recites, “display a modified UI of the AR-based remote controller different from the UI of the AR-based remote controller … displayed along with user interface of an application which is not related to the device to be controlled.” Specification fail to shoe or teach displaying a modified User Interface of the Augmented Reality based remote controller along with user interface of an application which is not related to the device to be controlled. Fig. 7 teaches, Step 170 “the augmented reality-based device control method S100 may further include independently displaying the remote controller on the real image in step S 170.” See ¶ 0271. “FIG. 8 is an exemplary diagram of S170 in FIG. 7;” See ¶ 0055. However, neither the Figs. 7 and 8 nor their description show or teaches “displaying a modified UI of the AR-based remote controller different from the UI of the AR-based remote controller…displayed along with a user interface of an application which is not related to the device to be controlled.” 
The use of negative limitation is noted in the claim. Although, the use of negative limitation is allowed according to the MPEP; nevertheless, Applicant shall provide teaching for the claimed negative limitation in the specification. 
Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977). In describing alternative features, the applicant need not articulate advantages or disadvantages of each feature in order to later exclude the alternative features. See Inphi Corporation v. Netlist, Inc., 805 F.3d 1350, 1356-57, 116 USPQ2d 2006, 2010-11 (Fed. Cir. 2015). The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. In this instance specification does not discuss, the subject matter of the negatively claimed limitation because neither the Figs. 7 and 8 nor their description show or teaches “displaying a modified UI of the AR-based remote controller different from the UI of the AR-based remote controller…displayed along with a user interface of an application which is not related to the device to be controlled.” Therefore, the mere omission of the negatively claimed subject matter cannot be construed as Applicant's claimed invention. See MPEP 2173.05(i).
Claims 2-9, and 13-19 are rejected by the virtue of their dependency. 
The prosecution on merit has been closed. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S KHAN whose telephone number is (571)270-5146. The examiner can normally be reached 9:00 am to 6:00 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A. Zimmerman can be reached on 571-272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OMER S KHAN/           Primary Examiner, Art Unit 2683